Exhibit 10.1

 

RETAIL ACCESS AND DISTRIBUTION AGREEMENT

 

THIS RETAIL ACCESS AND DISTRIBUTION AGREEMENT (this “Agreement”) is entered into
on February 21, 2014 (the “Effective Date”), by and between Insignia
Systems, Inc., a Minnesota corporation (“Insignia”), with its principal place of
business at 8799 Brooklyn Blvd., Minneapolis, MN  55445, and Valassis In-Store
Solutions, Inc., a Delaware corporation (“Valassis”), with its principal place
of business at 19975 Victor Parkway, Livonia, MI 48152.

 

RECITALS:

 

Insignia sells, markets, develops, manufactures and distributes Signs with Price
to CPGs and has relationships with certain Retailers for the distribution of
Signage sold to CPGs and installation at such Retailers’ locations (the
“Insignia Retailers”).  Valassis sells and markets Equity Signs to CPGs and has
relationships with certain Retailers for the distribution of Signage sold to
CPGs and installed at such Retailers’ locations (the “Valassis Retailers”).  The
parties desire to set forth the terms and conditions under which: (i) Valassis
may sell Equity Signs to CPGs for installation in certain of the Insignia
Retailers, which will be produced by Insignia and installed by a Third Party
Installer, into certain Insignia Retailers (the “Insignia Extended Retailer
Network,” as further defined herein); (ii) Insignia shall produce and arrange
for the installation of such Signage as further set forth herein and
(iii) Insignia may sell Signs with Price to CPGs for installation into certain
of the Valassis Retailers. This Agreement expressly intends to supersede all
prior agreements between the parties hereto.

 

AGREEMENT:

 

In consideration of the foregoing and the agreements contained herein, the
parties agree as follows:

 

1.                                      Definitions.  For purposes of this
Agreement, the terms below shall have the following meanings:

 

(a)                                 “Affiliate” when used with reference to a
person, means any person that directly or indirectly, through one or more
intermediaries, controls, is controlled by or is under common control with, or
owns greater than fifty percent (50%) of the voting power, in the specified
person (the term “control” for this purpose, shall mean the ability, whether by
the ownership of shares or other equity interest, by contract or otherwise, to
elect a majority of the directors of a corporation, independently to select the
managing partner of a partnership or the manager or managers of a limited
liability company, or otherwise to have the power independently to remove and
then select a majority of those persons exercising governing authority over an
entity, and control shall be conclusively presumed in the case of the direct or
indirect ownership of fifty percent (50%) or more of the equity interests in the
specified person).

 

(b)                                 “Confidential Information” means any
non-public information of a party which is known (or reasonably should be known
by the recipient) to be confidential information of the discloser, including any
written or electronic information marked “Confidential,” “Proprietary” or in
some other manner to indicate its confidential nature.  Confidential Information
includes, but is not limited to, information concerning business and marketing
plans; business know-how, methods and processes; cost, pricing, rates and
payment amounts relating to each party’s

 

--------------------------------------------------------------------------------


 

business, CPGs, Valassis Retailers, Insignia Retailers (including, in each case,
the identity of and contact information for CPG and Retailer personnel),
compliance or other program results; and amounts of business and the value and
terms and conditions of Signage contracts that either party has within their
respective retailer networks as defined herein.  From time to time, Valassis and
Insignia may agree to allow the other party to disclose certain Confidential
Information to allow the other party to engage in full disclosure business
practices; provided, however, that the parties hereto agree each shall be
entitled to disclose to the Retailers in their own retailer network, with the
prior consent of the other party hereto, the amounts paid to the other party
hereto for access to the retailer network of the other party.

 

(c)                                  “Existing Agreements” means all prior
agreements between the parties hereto, whether written or oral, and regardless
as to form of the agreement, and pertaining to the subject matter hereof and
related matters, all of which are terminated as of the effective date of this
Agreement.

 

(d)                                 “CPG” means a manufacturer that sells
consumer packaged goods to Retailers for resale to consumers.

 

(e)                                  “Equity Signs” for purposes of this
Agreement means Valassis’ in-store advertising signs known as “AdPOP” and
“BladePOP” signs (as well as coupons and tear pads which may be affixed thereto)
and such other in-store advertising signs that the parties hereto may mutually
agree in writing should be considered “Equity Signs” for the purposes of this
Agreement, in each case, where (i) such signs do not state a price for the
product advertised thereon; and (ii) the installation of which would not
constitute a violation of any existing Insignia agreement.

 

(f)                                   “Equity Sign Installer Expenses” means the
costs and expenses incurred and payable to a Third Party Installer for the
installation, de-installation, monitoring and maintenance of Equity Signs
consistent with the terms and conditions hereof and the direction of Insignia.

 

(g)                                  “Insignia Extended Retailer Network” means
certain of the Retailers with whom Insignia has a relationship (which may or may
not be in contractual form) to place Signs with Price and/or Equity Signs at
such Retailers’ location(s), currently consisting of the Retailers set forth on
Exhibit A, as the same may be adjusted as provided in Section 4, below.
“Insignia Network Retailer” means a Retailer in the Insignia Extended Retailer
Network, and for purposes of this Agreement, certain wholesalers with whom
Insignia has relationships (which may or may not be in contractual form).

 

(h)                                 “Intellectual Property”  means tangible or
intangible: (i) copyright rights (including, without limitation, the right to
use, record, reproduce, modify, adapt, edit, enhance, maintain, support,
sublicense, distribute copies of, exploit, and exhibit the copyrighted work and
to prepare derivative works) and copyright registrations and applications,
(ii) trademark rights (including, without limitation, trade names, trademarks,
service marks and trade dress), trademark and service mark registrations and
applications (collectively, “Trademarks”), (iii) patent rights (including,
without limitation, the exclusive right to make, use and sell), inventions,
patent registrations and patent applications, (iv) moral rights, author’s
rights, right of publicity, contract and licensing rights, rights in packaging,
goodwill, technology, methods, compositions,

 

2

--------------------------------------------------------------------------------


 

formulae, and (v) other intellectual property rights, as may exist now and/or
hereafter come into existence, and all renewals and extensions thereof,
regardless of whether any such rights arise under the laws of the United States
or any other state, country or jurisdiction and regardless of whether or not
such rights have been registered with the appropriate authorities in such
jurisdictions in accordance with the relevant legislation.

 

(i)                                     “Operating Profit” means (x) the gross
revenue invoiced from the sale of Equity Signs to a CPG by Valassis for
installation at any Insignia Network Retailer, which gross revenue shall
expressly exclude amounts paid by a CPG and invoiced by Valassis for federal,
state and local taxes, duties, excises or services taxes, customs duties,
freight, insurance and other shipping expenses); which gross revenue is then
reduced by the sum of (y) the costs and expenses per sign as set forth on
Exhibit B with respect to such Equity Signs payable to Insignia, and (z) Equity
Sign Installer Expenses.

 

(j)                                    “Proprietary Rights” means all rights of
either party in their respective Confidential Information or Intellectual
Property.

 

(k)                                 “Retailer” means a reseller that sells
consumer packaged goods or other goods to consumers.

 

(l)                                     “Signs with Price” means any in-store
advertising signs that state a price for the product(s) advertised thereon.

 

(m)                             “Signage” means Signs with Price or Equity
Signs.

 

(n)                                 “Third Party Installer” means a party who is
contracted to install, monitor and/or maintain Signage at a Retailer.

 

(o)                                 “Territory” means the United States of
America.

 

(p)                                 “Valassis Retailer Network” means all
Retailers with whom Valassis has a contractual relationship to place Signage at
such Retailer’s location(s), currently consisting of the Retailers set forth on
Exhibit C, not to include those Retailers with whom Insignia has a direct
contractual relationship.  “Valassis Retailer” means a Retailer in the Valassis
Retailer Network.

 

2.                                      Valassis Exclusive Rights and
Obligations.  Subject to the terms, conditions, and restrictions of this
Agreement, and conditioned on Valassis’ timely payment of all amounts payable
hereunder (other than those amounts being contested in good faith), during the
term of this Agreement and to the extent allowed by its existing
agreements, Insignia grants to Valassis the exclusive right and Valassis accepts
the obligation to use diligent, commercially reasonable efforts to market and
offer to sell Equity Signs to any CPG for installation within the Insignia
Retailer Network.  Equity Signs shall be produced exclusively by Insignia and
distributed for placement in one or more Insignia Network Retailer(s).  Valassis
shall be entitled to use its judgment in determining the appropriate timing and
Equity Sign offerings to CPGs and placement options within the Insignia Retailer
Network consistent with the terms and conditions of this Agreement.  Valassis
shall solely sell Equity Signs for Insignia Network Retailers, or other tactics
as the parties may agree in writing.  Insignia reserves all of its Proprietary
Rights in

 

3

--------------------------------------------------------------------------------


 

the Signs with Price, and reserves all right(s) to offer, market and sell the
Signs with Price itself to any CPG.

 

3.                                      Insignia Exclusive Rights and
Obligations.  Subject to the terms, conditions, and restrictions of this
Agreement, and conditioned on Insignia’s timely payment of all amounts payable
hereunder (other than those amounts being contested in good faith), during the
term of this Agreement and in the Territory, Valassis grants to Insignia the
exclusive right and Insignia accepts the obligation to use diligent,
commercially reasonable efforts to market and offer to sell Signs with Price to
any CPG for installation within the Valassis Retailer Network.  Valassis and its
Affiliates shall solely use Insignia for the sale of Signs with Price to CPGs
and for the production of Signs with Price into the Valassis Retailer Network. 
The provision of Signs with Price by Valassis, its Affiliates or any other third
party on behalf of Valassis and/or its Affiliates other than Insignia and its
Affiliates is hereby expressly prohibited.  Insignia shall be entitled to use
its judgment in determining the appropriate timing and Signs with Price
offerings to CPGs and placement options within the Valassis Retailer Network
consistent with the terms and conditions of this Agreement.  Prior to
production, Insignia shall provide digital images of Signs with Price for
distribution to Valassis Retailers and Valassis shall promptly distribute the
same and promptly notify Insignia if a Retailer objects to such Signage.

 

4.                                      Insignia Extended Retailer Network. 
Insignia may remove Retailers from the Insignia Extended Retailer Network by
providing Valassis five (5) business days’ notice in the event Insignia
determines, in its sole and complete discretion, that a competitor of Valassis
and/or Insignia is supplying such Retailer with in-store tactics sufficiently
similar to Equity Signs; provided, however, that Insignia shall have no
liability to Valassis relating to its failure to remove a Retailer from the
Insignia Extended Retailer Network.  If requested by Valassis, unless bound by
an obligation of confidentiality, Insignia shall reasonably inform Valassis of
the reason for removing the Retailer from the Insignia Extended Retailer
Network.  [**]  Valassis shall provide written approval of the addition of the
Retailer’s location to the Insignia Extended Retailer Network.  Furthermore,
Valassis may requests to have additional Retailers (to whom Insignia otherwise
supplies Signs with Price) added to the Insignia Extended Retailer Network by
providing Insignia with a written request, and, in such case, upon Insignia
receiving the consent from the Retailer, such Retailer shall be added to the
Insignia Extended Retailer Network.  Currently, Insignia’s agreements with
Retailers in the Insignia Extended Retailer Network do not address the sale of
Equity Signs. During the term of this Agreement, Insignia will use diligent,
commercially reasonable efforts to include the sale of Equity Signs to such
Retailers and shall be entitled, in its sole and complete discretion, to
determine the appropriate time, manner and related business implications of such
conversations and weigh the same against its undertaking in this sentence.

 

5.                                      Prices and Payment.

 

(a)                                 Price for Equity Signs.  For any sale of
Equity Signs by or on behalf of Valassis to any CPG for placement within the
Insignia Extended Retailer Network, Valassis shall

 

--------------------------------------------------------------------------------

**  Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.

 

4

--------------------------------------------------------------------------------


 

pay Insignia the sum of (i) [**] percent ([††]%) of the Operating Profit from
the sale of such signs and (ii) the costs and expenses set forth on Exhibit B
with respect to such signs.  Valassis shall provide and certify true, correct
and complete information reasonably required by Insignia for the purposes of
calculating Operating Profit within ten (10) business days after beginning of
the applicable program (which shall expressly include the gross revenue invoiced
from the sale of the applicable Equity Signs); provided that the inadvertent
failure to provide such complete information shall not be deemed a breach of
this Agreement in the event that Valassis promptly remedies the same upon
learning of such insufficiency and such insufficiency does not result in a
payment discrepancy. The costs and expenses set forth on Exhibit B are subject
to adjustment in the event that the costs and expenses, either with respect to
one or more current or future Retailers or with respect to the production of
Signage, increase.  Insignia shall provide ninety (90) days’ notice to Valassis
setting forth such changes in costs and expenses and Valassis shall have thirty
(30) days to determine whether to continue to continue to sell Equity Signs to
affected Retailers.  In the event Valassis elects to continue to sell to such
Retailers, Insignia shall produce an amended Exhibit B and the pricing shall
take effect on the date so-specified by Insignia (which shall not, in any event,
occur earlier than ninety (90) days after the date of notice of such changes).

 

(b)                                 Third Party Installation.  In addition to
the foregoing, each of Valassis and Insignia shall be responsible for payment of
fifty and 00/100 percent (50.00%) of the Equity Sign Installer Expenses incurred
with respect to Equity Signs produced pursuant to the foregoing Section 5(a). 
The current Equity Sign Installer Expenses proposed to be charged by Mosaic US
Holdings Inc. and its Affiliates, successors or assigns (collectively,
“Mosaic/Impact”) are set forth on Exhibit B, based upon installation,
de-installation, monitoring, maintenance, if selected, and removal of Signage
occurring every four (4) weeks and such other customary terms as the parties
have utilized prior to the Effective Date.  In the event that Mosaic/Impact or
another Third Party Installer increases such Equity Sign Installer Expenses,
upon receiving notice of such increase and provided Valassis is not
contemporaneously informed, Insignia shall promptly inform Valassis of such
changes.  In the event that Valassis requests installation, de-installation,
monitoring, maintenance, if selected, and removal of Signage to occur more
frequently than every four (4) weeks, or otherwise modifies the customary
installation terms, such costs may be in excess of those set forth on
Exhibit B.  In the event that Valassis desires to employ installation,
de-installation, monitoring or maintenance timelines or terms which differ from
customary terms described above and such changes increase the Equity Sign
Installer Expenses, the parties shall mutually agree upon the allocation of such
increased costs. Without limiting the generality of the foregoing, each party
hereto acknowledges and agrees that Equity Sign Installer Expenses are
pass-through expenses, that Insignia receives no financial benefit therefrom and
that Valassis has specifically requested Mosaic/Impact serve as the initial
Third Party Installer, and, therefore, while Insignia cannot commit that the
Equity Sign Installer Expenses remain consistent with those set forth on
Exhibit B, Insignia shall use diligent, commercially reasonable efforts to
manage the costs and expenses of the Third Party Installer and encourage it to
continue to offer Insignia installation expenses set forth in Exhibit B.

 

--------------------------------------------------------------------------------

††  Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.

 

5

--------------------------------------------------------------------------------


 

(c)                                  Price for Signs with Price.  For any sale
of Signs with Price to any CPG by Insignia for placement within the Valassis
Retailer Network, Insignia shall be entitled to all gross revenue received from
or on behalf of such CPG related to such signs and Insignia shall pay Valassis
the costs and expenses set forth on Exhibit D, with respect to such signs, in
consideration for Valassis providing Insignia with the rights set forth in
Section 3, above, and the right to sell Signs with Price into the Valassis
Retailer Network.  The costs and expenses set forth on Exhibit D are subject to
adjustment in the event and to the extent that (i) the costs and expenses with
respect to a new Retailer added to the Valassis Retailer Network exceed the
costs and expenses set forth on Exhibit D, or (ii) the costs and expenses with
respect to a current Retailer increase in a new or renewed agreement with such
Retailer.  The costs and expenses set forth on Exhibit D are inclusive of all
costs and expenses incurred and payable to a Third Party Installer for the
installation, de-installation, monitoring and maintenance of Signs with Price. 
Valassis shall provide five (5) business days’ notice to Insignia upon learning
of a potential cost and expense increase or a higher amount of cost or expense
in the case of a new Retailer setting forth such changes in or new costs and
expenses.  Insignia and Valassis shall have thirty (30) days to produce an
amended Exhibit D and the pricing shall take effect on the date agreed upon by
the parties.

 

(d)                                 Invoicing; Payment.  Each party hereto shall
invoice the other for the amounts payable hereunder and shall use commercially
reasonable efforts to do so no later than thirty (30) days after the applicable
program runs.  Each party hereto shall remit to the other party payment for all
amounts due within thirty (30) days of the date of the invoice; provided, that
payment obligations under Section 5(f) shall not be invoiced and shall be paid
by Insignia upon the date agreed within Section 5(f).  All payments shall be in
U.S. Dollars.

 

(e)                                  Taxes.  All rates are inclusive of any
export, withholding, federal, state and local taxes, duties, excises or services
taxes (including any universal service assessment).  If a party is required by
law to collect sales or use tax for products or services sold to the other party
under the terms of this Agreement, the first party will itemize the applicable
tax on each invoice, and the other party agrees that it will pay such taxes.

 

(f)                                   Exclusive Rights Payment.  In
consideration for the termination of the exclusive right held by Valassis to
sell Signs with Price to certain CPGs under the Existing Agreements or
otherwise, Insignia herby agrees to pay Valassis the aggregate amount of Five
Hundred Thousand and 00/100 Dollars ($500,000.00), payable as follows: (i) One
Hundred Twenty Five Thousand and 00/100 Dollars ($125,000.00) beginning within
five (5) days of the Effective Date; (ii) Sixty Two Thousand Five Hundred and
00/100 Dollars ($62,500.00) on March 29, 2014; (iii) Sixty Two Thousand Five
Hundred and 00/100 Dollars ($62,500.00) on April 7, 2014; (iv) One Hundred
Twenty Five Thousand and 00/100 Dollars ($125,000.00) on June 27, 2014; and
(v) One Hundred Twenty Five Thousand and 00/100 Dollars ($125,000.00) on
September 26, 2014.

 

6.                                      Recordkeeping; Audit Rights.  Each of
Insignia and Valassis shall keep reasonably accurate and complete records
relating to (i) the costs and expenses incurred in connection with satisfying
its obligations hereunder and (ii) any amounts paid or payable by a CPG or
otherwise which, pursuant to the terms and conditions hereof, are split with the
other party hereto, in whole or in part, hereunder.  From time to time during
the term of this Agreement and for a period of

 

6

--------------------------------------------------------------------------------


 

two (2) years thereafter, if requested as set forth herein, each party (as
applicable, the “Non-Examining Party”) will permit and fully cooperate with
agents of the requesting party (the “Examining Party”) to examine the portion of
the Non-Examining Party’s books and records to the extent the same relate to the
information described in the prior sentence.  The Examining Party must give
reasonable written notice of at least five (5) business days prior to the
designed date of such examination, and such examination will take place during
the Non-Examining Party’s normal business hours in a manner designed not to
materially disrupt the business activities of the Non-Examining Party.  To the
limited extent necessary, the Non-Examining Party may keep confidential
agreements or other information required thereby to be kept confidential,
provided such Non-Examining Party provides the Examining Party reasonably
sufficient information concerning such agreements or other information to allow
the Examining Party to ensure the Non-Examining Party has complied with the
payment obligations hereunder.  Each party hereto, in connection with any
renewal or new agreement will use commercially reasonable efforts to provide
that such confidential agreements and other confidential information may be
disclosed for the limited purposes described in this section.  Any fees, costs
or expenses incurred in connection with such examination shall be the sole
responsibility of the Examining Party. Any payment discrepancies identified by
the Examining Party shall be promptly remedied by the Non-Examining Party, which
shall in any event be remedied within five (5) business days.  Following the
examination, the Examining party shall provide written notice to the
Non-Examining Party of any deficiencies.  The Non-Examining Party shall have ten
(10) days to review and respond to such written notice.  To the extent that the
parties agree that a payment deficiency exists, the Non-Examining Party shall
make the payment to the Examining Party within ten (10) business days of the
expiration of such five (5) day period.  Notwithstanding the foregoing, if the
Non-Examining Party refuses to make a deficiency payment due hereunder and it is
ultimately determined that such payment was due and owing, it shall be deemed a
material breach of this Agreement.

 

7.                                      Production, Delivery, and Reimbursement.

 

(a)                                 Production, Distribution and Execution.
Insignia shall be the exclusive provider of Signs with Price to the Valassis
Retailer Network. Valassis shall be the exclusive provider of Equity Signs to
the Insignia Extended Retailer Network.  Insignia shall fulfill and ship all
orders on the schedule agreed upon by the parties hereto (according to size
limitations of Insignia’s current production capabilities).  In connection with
the production of Signage by Insignia for Valassis, Valassis shall provide
Insignia true, complete and correct designs and specifications for each such
Signage and all graphics digitally or in the form of camera-ready art for
production.  Insignia shall not be obligated to inspect or approve such designs
or specifications and shall not be responsible for errors in such designs or
specifications under any circumstances. To the extent Valassis notifies Insignia
with reasonably sufficient time and particularly, Insignia shall make such
modifications reasonably requested by Valassis consistent with the requirements
of the CPG or Retailer and shall print such Equity Signs in the form approved by
Valassis.  Other terms and conditions relating to the provision of Equity Signs
to Valassis are set forth on Exhibit E.  Valassis shall not modify any Signage
produced by Insignia without Insignia’s prior written consent.  Insignia shall
arrange for the timely distribution or delivery (as appropriate) of Signage to
the Third Party Installer or, with respect to Equity Signs, as otherwise
directed by Valassis, and shall ship using its standard packing and containers
and in conformance with its standard shipping procedures which are consistent
with good industry

 

7

--------------------------------------------------------------------------------


 

practices.  From time to time if requested by Valassis, Insignia shall provide
to Valassis samples of such Signage at the time of final delivery.

 

(b)                                 Delivery. Provided Insignia complies with
its obligations under Section 7(a), Insignia shall not be responsible for
shipping and/or delivery delays or damage to Signage caused by third-party
carrier delays, loss, delivery errors, damage to Signage or other such
circumstances resulting in a delivery delay; provided, however, that Insignia
shall use commercially reasonable efforts to assist Valassis to minimize the
impact of such shipping and/or delivery delays or damage on the affected
program.

 

(c)                                  Quality; Reimbursement. Subject to the
provisions of Section 16 (Force Majeure), Insignia will produce Equity Signs
using materials and processes consistent with good industry practice, and at
least in conformance with Insignia’s historical production standards, except as
expressly agreed upon by the parties in writing.  In the event that Equity Signs
provided under this Agreement do not meet such commercially reasonable standards
for quality or are not distributed for shipment in a timely manner, Valassis
shall promptly inform Insignia of the nonconformity upon learning of the same
and Valassis’ sole remedy for such non-conformity or delay shall be as follows:
(i) first, to the extent reasonably practical, Valassis and Insignia shall
cooperate and use commercially reasonable efforts to deliver conforming Signage
to the Third Party Installer and to cause the installation of such Signage in a
manner reasonably designed to eliminate or minimize the impact on the affected
program from such non-conformity; and (ii) second, to the extent Insignia is
unable to so eliminate or minimize such impact, Valassis may offer a
commercially reasonable discount, refund or credit to the affected CPG pursuant
to the terms and conditions of this section. In the event Valassis offers a
discount, rebate or refund to a CPG in respect of Insignia’s failure to duly
perform under this section (by way of example and without limitation, in respect
of failure to ship Signage in accordance with the applicable schedule,
inaccurate printing on Equity Signs caused by Insignia errors or execution of
the applicable program that is inferior to industry standards), Valassis and
Insignia shall confer concerning the amount, type and timing and conditions for
providing a commercially reasonable discount, rebate or refund to the affected
CPG.  Subject to the provisions of Section 16 (Force Majeure), Insignia shall,
upon request, promptly reimburse Valassis for such commercially reasonable
discount, rebate or refund actually provided to the CPG.

 

8.                                      Facilitation.  Insignia and Valassis
shall cooperate with one another, in a manner consistent with past practices to
facilitate and relay communication from a party’s respective Retailers to the
other to enable the timely and reasonably acceptable (to both the CPGs and the
respective Retailers) production and installation of relevant Signage.  During
the period preceding installation, the Retailers shall conduct a review of the
Signage and submit change requests.  Insignia will use commercially reasonable
efforts to promptly obtain rejections of proposed Valassis Equity Sign programs,
if any, for Retailers within the Insignia Extended Retailer Network and inform
Valassis of the same promptly and in any event at least five (5) weeks prior to
beginning of the cycle for all orders that have been received by Insignia at
least two (2) weeks prior to that time. Valassis will use commercially
reasonable efforts to promptly obtain rejections of proposed Insignia Signs with
Price programs, if any, for Retailers within the Valassis Retailer Network and
inform Insignia of the same promptly and in any event at least two (2) weeks
prior to beginning of the cycle for all orders that have been received by
Valassis at least two (2) weeks prior to that time.

 

8

--------------------------------------------------------------------------------


 

9.                                      Third Party Installation. With respect
to the installation of Equity Signs in the Insignia Extended Retailer
Network, Insignia shall select a Third Party Installer. With respect to the
installation of Signs with Price in the Valassis Retailer Network, Valassis
shall select a Third Party Installer.  In the event that a Third Party Installer
is unable to provide such installation, monitoring and/or maintenance services
with respect to a Retailer or one or more locations operated by a Retailer, the
party responsible for selecting such Third Party Installer shall be entitled to
select one or more additional Third Party Installers.  Each party hereto agrees
that Mosaic/Impact shall be an approved Third Party Installer.  Each party
hereto may work directly with the Third Party Installer(s) responsible for
installation, monitoring, maintenance and removal of any Signage that it sells
to CPGs, or that it produces, to supply instructions related thereto and such
Third Party Installers shall supply each party hereto with summarized compliance
reports for those programs in question.  If a party hereto reasonably determines
that a Third Party Installer is not performing its obligations in a manner
consistent with the responsibilities set forth herein, such party may require
the termination of such Third Party Installer, either with respect to one or
more individual Retailers, CPGs or entirely upon reasonable notice to the other
party hereto, it being understood that the installation/monitoring/removal
schedules and/or agreements with such Third Party Installer may require a longer
notice period, which the parties shall accommodate.  Installation, monitoring,
maintenance and removal of Signage will occur once every four (4) weeks for
monitored programs, and a time-period equal to the length of the program for
unmonitored programs.  Each of Insignia and Valassis shall require [‡‡]
compliance rate from the Third Party Installers for all Insignia and Valassis
installations and removal.

 

10.                               Term and Termination.

 

(a)                                 Term.  The term of this Agreement shall
commence on the Effective Date and shall continue until December 31, 2017 (the
“Initial Term”) unless terminated earlier (i) by mutual consent of the parties
hereto; or (ii) pursuant to the provisions of this Section 10.

 

(b)                                 Termination for Convenience.  Either party
may terminate this Agreement for any reason by providing ninety (90) days prior
written notice to the other party hereto.  If this Agreement is terminated
pursuant to this section, the non-terminating party may solicit the Retailers of
the terminating party for inclusion in its retailer network with the consent of
the terminating party, which will not be unreasonably withheld, conditioned or
delayed, provided that it is entitled to do so under its obligations of
confidentiality with the Retailer.

 

(c)                                  Termination for Default. If either party
defaults in the performance of any material obligation under this Agreement,
then the non-defaulting party may, in addition to any other remedies it may
have, give written notice to the defaulting party of the default, in such
reasonable detail to enable the defaulting party to identify and act upon the
default.  If the defaulting party fails to cure the default within thirty (30)
days after the date of such notice, the non-defaulting party may terminate the
Agreement effective immediately upon delivery of written notice to the
defaulting party.

 

--------------------------------------------------------------------------------

‡‡  Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.

 

9

--------------------------------------------------------------------------------


 

(d)                                 For Breach of Representations or Warranties.
If either party breaches a representation or warranty given under Section 13
hereof, the other party may terminate the Agreement immediately upon written
notice to the breaching party.

 

(e)                                  Survival of Certain Terms.  The provisions
of Sections 1, 6, 11, 12(a)-(g), 14, 15, and 17(c)-(d) and (m) of this
Agreement, and all payment or delivery obligations incurred during the term of
this Agreement, shall survive the expiration or termination of this Agreement
for any reason.  All other rights and obligations of the parties shall cease
upon termination of this Agreement.

 

11.                               Intellectual Property.

 

(a)                                 Acknowledgement.  Insignia and Valassis
acknowledge and agree that Insignia owns all of its Proprietary Rights, and
Valassis owns all of its Proprietary Rights.  The use by one party of the
Proprietary Rights of the other party is authorized only for the purposes herein
set forth and, except as otherwise set forth herein, upon termination of this
Agreement for any reason, such authorization will cease.

 

(b)                                 Use of Trademarks; Other Intellectual
Property.  During the term of this Agreement, and subject to obtaining the prior
approval of the other party (the “consenting party”), which consent shall not be
unreasonably withheld, conditioned or delayed, each party (the “using party”)
may: (i) advertise that the consenting party is in a business relationship with
the using party in respect of Signage distributed under this Agreement; and
(ii) co-brand Signage distributed under this Agreement with the consenting
party’s trademarks.  The consenting party shall provide consenting party
trademarks digitally or in the form of camera-ready art for production or other
authorized use.  Nothing herein will grant to the using party any right, title
or interest in the consenting party’s trademarks, or any goodwill of its
business represented by the consenting party’s trademarks, and all such use
hereunder will inure to the sole benefit of the consenting party, and the
consenting party may withdraw its consent at any time, upon its sole and
complete discretion, but such consent shall not require the removal of any
then-existing use that is in conformity with the terms and conditions hereof
when produced.  The using party will follow the reasonable trademark usage
guidelines and restrictions communicated in writing by the consenting party,
will provide examples of its usage of the consenting party’s trademarks upon
request by the consenting party, and will, as promptly as reasonably
practicable, correct any deviations from such guidelines upon notification by
the consenting party of such deviations.

 

(c)                                  Cessation of Use.  Except as otherwise
provided in this Agreement, upon termination of this Agreement for any reason,
the using party will immediately cease all use of the consenting party’s
trademarks. Upon termination of this Agreement, or any earlier time if required
by the consenting party, the using party shall destroy (and certify to the
consenting party in writing the destruction thereof) or deliver to the
consenting party all materials and records, in all media and in the using
party’s control or possession, which bear such names and trademarks, including
any sales literature; provided, however, that the using party may retain (i) one
(1) copy of records for compliance purposes and (ii) records to the extent it
they are contained in computer archives made in the ordinary course of business
which would be commercially impracticable to delete.

 

10

--------------------------------------------------------------------------------


 

12.                               Certain Covenants.

 

(a)                                 Nondisclosure.  Each party shall treat as
confidential all Confidential Information of the other party, shall not use or
disclose such Confidential Information to any third party except as set forth
herein, without the prior written consent of the other party.  Without limiting
the foregoing, each of the parties shall use at least the same degree of care
which it uses to prevent the disclosure of its own confidential information of
like importance to prevent the disclosure of Confidential Information disclosed
to it by the other party under this Agreement.  Each party shall promptly notify
the other party of any actual or suspected misuse or unauthorized disclosure of
the other party’s Confidential Information.

 

(b)                                 Exceptions.  Notwithstanding the above,
neither party shall have liability to the other with regard to any Confidential
Information of the other which the receiving party can prove: (i) was available
to the public at the time it was disclosed or later became available to the
public through without a breach of this Section 12 by the receiving party;
(ii) was known to the receiving party without restriction of confidentiality at
the time of disclosure, as demonstrated by its records; (iii) is disclosed with
the prior written approval of the disclosing party; (iv) was independently
developed by or for the receiving party without any use of or reference to the
Confidential Information, as demonstrated by its records; or (v) is disclosed
pursuant to the order or requirement of a court, administrative agency, or other
governmental body or securities exchange; provided, however, that the receiving
party shall provide prompt notice thereof to the disclosing party to enable the
disclosing party to seek a protective order or otherwise prevent or restrict
such disclosure.

 

(c)                                  Discontinued Use and Return of Confidential
Information.  Upon expiration or termination of this Agreement, each receiving
party shall discontinue, in any manner, the use of the disclosing party’s
Confidential Information.  Each receiving party, at its election, shall destroy
(and certify to the other party in writing of the destruction thereof) or return
to the disclosing party all Confidential Information received from the other
party; provided, however, that the receiving party may retain (i) one (1) copy
of written Confidential Information for compliance purposes and
(ii) Confidential Information to the extent it is contained in computer archives
made in the ordinary course of business which would be commercially
impracticable to delete.

 

(d)                                 Confidentiality of Agreement.  Each party
agrees that the existence and terms and conditions of this Agreement shall be
treated as Confidential Information and shall not be disclosed to any third
party; provided, however, that each party may disclose the existence and terms
and conditions of this Agreement: (i) to the extent that one or more the
conditions under Section 12(b) have been fulfilled; (ii) as otherwise required
by law or any listing or trading agreement concerning its publicly-traded
securities; (iii) to legal counsel of the parties or otherwise to enforce its
rights hereunder through legal process; (iv) in confidence, to accountants,
banks, and financing sources and their advisors; (v) in connection with the
enforcement of this Agreement or rights under this Agreement; (vi) in
confidence, in connection with an actual or proposed merger, acquisition, or
similar transaction of, with or by such party; or (vii) or to the limited extent
necessary to perform its obligation hereunder, or to enforce its rights.

 

11

--------------------------------------------------------------------------------


 

(e)                                  Disclosure.  During the term of the
Agreement, no party shall make, or cause to be made, any press release or public
announcement or otherwise communicate with news media in respect of this
arrangement without the prior consent of the other party.  To the extent
possible, the parties shall cooperate as to the timing and contents of any such
press releases or public announcements.  Notwithstanding the foregoing, the
timing of any such disclosure or filing shall be governed by the deadlines
required by the aforementioned listing agreement or securities exchange rules.

 

(f)                                   Disparagement.  Each party hereto agrees
that it will not engage in conduct, take any action, make any statement or
representation which disparages, is materially injures or is materially
detrimental to the reputation, goodwill or commercial interests of the other
party hereto or its respective Affiliates.

 

(g)                                  Non-Solicitation of Employees. Each of the
parties agrees, on behalf of itself and its affiliates, that it will not,
directly or indirectly, during the initial or renewal terms of the Agreement and
for six (6) months thereafter, recruit, solicit or hire any officers or
employees of the other or any of the other’s Affiliates; provided, however, that
the foregoing shall not apply to general solicitations for employment by such
party which may be responded to by employees of the other party hereto.

 

(h)                                 Cooperation; Nonsolicitation of Retailers. 
During the term of this Agreement, each party hereto agrees to use commercially
reasonable efforts to work cooperatively with their respective Retailers to help
to maintain the other party’s existing Signage sales, will not knowingly
interfere with or otherwise persuade such a Retailer to breach its contract with
the other party hereto. During the term of and except as contemplated by this
Agreement and with the cooperation of the other party hereto, Valassis agrees
not to solicit an Insignia Retailer for the purposes of selling Signage and
Insignia agrees not to solicit a Valassis Retailer for the purpose of selling
Signage.  Notwithstanding the foregoing, in the event that a party hereto has
any knowledge of facts or circumstances that would lead the party to believe
that its contract with a Retailer will not be renewed or will otherwise be
terminated, such party is obligated to provide written notice and approval to
allow the other party the opportunity to solicit such Retailer for inclusion
within its retail network (without regard to the foregoing restrictions) to the
other party one hundred twenty (120) days prior to the termination date of such
contract, provided that it is entitled to do so under its obligations of
confidentiality with the Retailer. During such period, the other party hereto is
entitled to freely solicit such Retailer for inclusion in its retailer network.

 

(i)                                     Remedies.  Any such breach of the
provisions of this Section 12 shall entitle the nonbreaching party to seek
injunctive relief in addition to all legal remedies.

 

13.                               Representations and Warranties.  Each party
represents and warrants that (i) it has the full right, power and authority to
enter into this Agreement and to discharge its obligations hereunder; (ii) it
has not entered into any agreement inconsistent with this Agreement or otherwise
granted any third party any rights inconsistent with the rights granted to the
other party under this Agreement, and so its entering into this Agreement shall
not constitute a breach of an agreement with any third party; (iii) it shall
comply with all applicable federal, state and local laws and regulations in the
performance of its obligations hereunder; and (iv) at the Effective Date and
upon submission of each any design or specification, that such party shall have
all

 

12

--------------------------------------------------------------------------------


 

necessary rights and approval to any Intellectual Property set forth in or
contemplated by any of its designs and specifications relating to any Signage
produced or distributed pursuant to the terms and conditions hereof.

 

14.                               Indemnification.

 

(a)                                 By Valassis.  Valassis shall defend,
indemnify and hold harmless Insignia and its officers, directors, shareholders,
employees, accountants, attorneys, agents, affiliates, subsidiaries, successors
and assigns from and against any and all claims, losses, liabilities, damages,
and such costs and expenses of (including, without limitation, reasonable legal
fees and expenses) (collectively, “Liabilities”), arising out of or related to
(i) claims made by a third party relating to the sale and marketing of Signage
by Valassis or its contractors hereunder, (ii) claims made by a third party
relating to performance of the obligations of Valassis or its contractors (other
than Insignia or a Third Party Installer retained by Insignia for installation
of Equity Signs)  hereunder, (iii) the breach of any representation or warranty
given by Valassis hereunder, or (iv) claims made by a third party relating to a
claim that any Signage infringes or is alleged to infringe on the Intellectual
Property rights of any person to the extent that such infringement or alleged
infringement arises out of any design, specification or instruction for the
production of Signage from Valassis, including any Intellectual Property set
forth therein, or (v) claims made by a third party relating to any act or
omission by Valassis.

 

(b)                                 By Insignia.  Insignia shall defend,
indemnify and hold harmless Valassis and its officers, directors, shareholders,
employees, accountants, attorneys, agents, affiliates, subsidiaries, successors
and assigns from and against any and all Liabilities arising out of or relating
to (i) claims made by a third party relating to the sale and marketing by
Insignia or its contractors of its Signage, (ii) claims made by a third party
relating to performance of the obligations of Insignia or its contractors
hereunder (other than Valassis or a Third Party Installer retained by Valassis
for installation of Signs with Price), (iii) a breach of any representation or
warranty given hereunder by Insignia, (iv) claims made by a third party relating
to a claim that any Signage infringes or is alleged to infringe on the
Intellectual Property rights of any person but only to the extent that such
infringement or alleged infringement does not arise out of any design,
specification or instruction for the production of Signage from Valassis, its
Affiliates or representatives or any CPG or any Intellectual Property set forth
therein; or (v) claims made by a third party relating to any act or omission by
Insignia.  If Signage becomes, or in the opinion of Insignia may become, the
subject of a claim of infringement of any Intellectual Property rights of any
person (not arising out of any design, specification or instruction for the
production of Signage from Valassis or its Affiliates or representatives or any
Intellectual Property set forth therein), Insignia may, at its option: 
(a) procure for Valassis the right to use Signage free of any liability;
(b) replace or modify Signage to make such Signage non-infringing; or
(c) terminate this Agreement.  In addition, in the event that Insignia fails to
begin to implement at least one of its options (a), (b) or (c) within thirty
(30) days after Insignia receives notice of any such claim of infringement,
Valassis may terminate this Agreement.

 

(c)                                  Procedure. An indemnified party shall
promptly provide the indemnifying party written notice upon becoming aware, or
having reason to know, of any actual or potential Liabilities.  The written
notice shall include a request for indemnification from the indemnified party. 
The failure to promptly deliver such written notice to the indemnifying party
shall not

 

13

--------------------------------------------------------------------------------


 

relieve the indemnifying party from any obligation to indemnify the indemnified
party except to the extent that the indemnified party is adversely affected by
such delay.  The indemnified party shall cooperate fully with and provide all
reasonably requested assistance to the indemnifying party in the defense of such
Liabilities, at the reasonable expense of the Indemnifying Party.  The
indemnifying party shall have sole control in all respects over such defense
including, without limitation, the settlement of any claim if that claim may be
settled solely by the payment of money damages by the indemnifying party with
full release of the indemnified party, otherwise the prior written assent of the
indemnified party shall be required for settlement.  The indemnified party shall
not unreasonably withhold such consent.

 

(d)                                 Exclusive Remedy.  Except with respect to
the restrictive covenants set forth in Section 12, the provisions of this
Section 14 shall be the sole and exclusive remedy for a breach of the
representations, warranties and covenants set forth in this Agreement.

 

15.                               Limitation of Liability.  IN NO EVENT SHALL
ANY PARTY HERETO BE LIABLE FOR, LOST PROFITS (EXCEPT WITH RESPECT TO THE
DISCOUNTS, REBATES OR REFUNDS PROVIDED IN SECTION 7(C)) OR ANY CONSEQUENTIAL,
SPECIAL, INCIDENTAL, OR INDIRECT DAMAGES, HOWEVER CAUSED AND ON ANY THEORY OF
LIABILITY (INCLUDING NEGLIGENCE OR STRICT LIABILITY), ARISING OUT OF THIS
AGREEMENT.  THE PARTIES ACKNOWLEDGE AND AGREE THAT THE AMOUNTS PAYABLE HEREUNDER
BY ARE BASED IN PART UPON THESE LIMITATIONS, AND FURTHER AGREE THAT THESE
LIMITATIONS SHALL APPLY NOTWITHSTANDING ANY FAILURE OF ESSENTIAL PURPOSE OF ANY
LIMITED REMEDY.  WITH THE EXCEPTION OF THE PAYMENT OF FEES HEREUNDER THE PARTIES
INDEMNITY OBLIGATIONS UNDER SECTION 14(a)(iv) and SECTION 14(b)(iv), EACH
PARTY’S LIABILITY UNDER THIS AGREEMENT FOR LIABILITIES, SHALL BE LIMITED TO THE
LESSER OF THE GROSS PROCEEDS FROM THE SALE OF SIGNAGE BY SUCH PARTY PURSUANT TO
THE TERMS OF THIS AGREEMENT IN THE TWELVE (12) MONTH PERIOD IMMEDIATELY
PRECEDING THE CLAIM BEING ASSERTED OR FIVE MILLION DOLLARS ($5,000,000).

 

16.                               Force Majeure.  Neither party shall be liable
in damages nor shall the other party have the right to terminate this Agreement
(except as set forth in the following sentence) for the delay or default in
performing hereunder by a party if such delay or default is caused by conditions
beyond that party’s reasonable control which persist unabated for the duration
of the delay, including, but not limited to Acts of God (including but not
limited to fire, flood, earthquake, storm, hurricane or other natural disaster),
war, invasion, act of foreign enemies, hostilities (regardless of whether war is
declared), civil war, rebellion, revolution, insurrection, terrorist activities,
blockage, embargo, government restrictions (including the denial or cancellation
of any applicable export or other necessary license), failure of electricity or
telephone service (provided that such failure is not attributable to the act or
omission of the delayed party), failure of suppliers, subcontractors, and
carriers to perform for any reason not attributed to the act or omission of the
delayed party, or the other party’s default hereunder for which notice has been
timely provided to the defaulting party. If the delay or default continues for
more than thirty (30) days, the non-delayed party may terminate this Agreement
upon written notice to the delayed party but without damages from the delayed
party.

 

14

--------------------------------------------------------------------------------


 

17.                               Miscellaneous.

 

(a)                                 Independent Contractor.  Neither party
shall, for any purpose, be deemed to be an agent or partner of the other party,
and the relationship between the parties shall only be that of independent
contractors.  The use of the term “partner” in presentations to third parties by
the parties hereto shall not relate to a legal partnership between the parties.
The term “partner” shall mean that the parties are associating with each other
for a particular endeavor. Except as provided in this Agreement, neither party
shall have any right or authority to assume or create any obligations or to make
any representations or warranties on behalf of any other party, whether express
or implied, or to bind the other party in any respect whatsoever.

 

(b)                                 Amendments and Waivers.  Any term of this
Agreement may be amended or waived only with the written consent of the parties
or their respective permitted successors and assigns.  Any amendment or waiver
effected in accordance with this Section (b) shall be binding upon the parties
and their respective successors and assigns.

 

(c)                                  Successors and Assigns.  The rights,
obligations or privileges of a party under this Agreement may not be transferred
or assigned, by operation of law or otherwise, without the prior written consent
of the other party; provided, however, that the Agreement may be assigned,
without consent but upon notice, (i) to an Affiliate; and/or (ii) to a person
that acquires all or substantially all of the assets of the assigning party
(including, without limitation, the rights to the assigning party’s retailer
network), whether through the sale of assets, through a merger or otherwise by
operation of law.  Subject to the foregoing, the terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties.  Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

(d)                                 Governing Law; Venue.  This Agreement shall
be governed by and construed in accordance with the internal laws of the state
in which the State of Michigan, without regard to conflicts of law rules. Any
action initiated by Valassis against Insignia shall be initiated in the State or
Federal Courts located in the State of Minnesota. Any action initiated by
Insignia against Valassis shall be initiated in the State or Federal Courts
located in the State of Michigan. Each party hereto irrevocably consents to the
jurisdiction of the foregoing courts as further set forth above.

 

(e)                                  Notices.  Unless otherwise set forth
herein, any notice required or permitted by this Agreement shall be in writing
and shall be deemed sufficient upon receipt, when delivered personally or by
courier or overnight delivery service, or by regular mail as certified or
registered mail with postage prepaid, if such notice is addressed to the party
to be notified at such party’s address, as set forth below, or as subsequently
modified by written notice. Each party encourages the other party to use email
to provide early communication of notices, but an email alone shall not
constitute notice.

 

15

--------------------------------------------------------------------------------


 

Insignia:

Valassis:

 

 

8799 Brooklyn Blvd.

19975 Victor Parkway

Minneapolis, MN 55445

Livonia, Michigan 48152

Attn: Glen Dall

Attn: Larry Berg

Phone: (763) 392-6221

Phone: (734) 432-2726

gdall@insigniasystems.com

BergL@valassis.com

 

(f)                                   Severability.  If one or more provisions
of this Agreement are held to be unenforceable under applicable law, the parties
agree to renegotiate such provision in good faith, in order to maintain the
economic position enjoyed by each party as close as possible to that under the
provision rendered unenforceable.  In the event that the parties cannot reach a
mutually agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.

 

(g)                                  Entire Agreement.  This Agreement is the
product of both of the parties hereto, and constitutes the entire agreement
between such parties pertaining to the subject matter hereof, and supersedes all
prior agreements, letters of intent or business terms, negotiations and drafts
of the parties with regard to the transactions contemplated herein.  Any and all
other written or oral agreements existing between the parties hereto regarding
such transactions are expressly canceled; provided, however, that any
outstanding orders placed under the Existing Agreements, which are listed in
Exhibit F hereof, shall continue to be governed by the Existing Agreements in
all respects and each shall be timely and completely performed. Subject to the
foregoing sentence, this Agreement expressly supersedes the agreements between
the parties, including, without limitation, the Existing Agreements, which shall
hereafter be given no further force or effect, provided that any fees due and
payable thereunder for activities prior to the Effective Date shall be timely
paid by the applicable parties, and any terms expressly described in each such
superseded agreement as surviving the termination or expiration of that
agreement shall survive.

 

(h)                                 Advice of Legal Counsel.  Each party
acknowledges and represents that, in executing this Agreement, it has had the
opportunity to seek advice as to its legal rights from legal counsel and that
the person signing on its behalf has read and understood all of the terms and
provisions of this Agreement.  This Agreement shall not be construed against any
party by reason of the drafting or preparation thereof.

 

(i)                                     Titles and Subtitles.  The titles and
subtitles used in this Agreement are used for convenience only and are not to be
considered in construing or interpreting this Agreement.

 

(j)                                    Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original
and all of which together shall constitute one instrument.

 

(k)                                 Expenses.  Each party will bear its own
costs and expenses (including legal fees and expenses) incurred in connection
with the negotiation, preparation and execution of this Agreement and, except as
explicitly provided herein, the transactions contemplated hereby.

 

16

--------------------------------------------------------------------------------


 

(l)            Failure to Pursue Remedies.  The failure of any party to seek
redress for violation of, or to insist upon the strict performance of, any
provision of this Agreement shall not prevent a subsequent act, which would have
originally constituted a violation, from having the effect of an original
violation.

 

(m)          Cumulative Remedies.  The rights and remedies provided by this
Agreement are cumulative and the use of any one (1) right or remedy by any party
shall not preclude or waive its right to use any or all other remedies.  Said
rights and remedies are given in addition to any other rights the parties may
have by law or otherwise.

 

(n)           No Implied Rights or Remedies.  Nothing expressed or implied shall
be construed to confer upon any person, except a party hereto or CPGs, any
rights or remedies under or by reason of this Agreement.

 

(o)           Cooperation and Good Faith.  The parties intend and agree to
cooperate in good faith to achieve the intended benefits of this Agreement for
both parties.

 

 [Signature Pages Follow]

 

IN WITNESS WHEREOF, each of the parties has executed this Retail Access and
Distribution Agreement as of the Effective Date.

 

 

INSIGNIA SYSTEMS, INC.

 

VALASSIS IN-STORE SOLUTIONS, INC.

 

 

 

 

 

 

By:

/s/ John Gonsior

 

By:

/s/ Larry Berg

 

Name: John Gonsior

 

 

Name: Larry Berg

 

Title: CFO

 

 

Title: VP & GM of Valassis Solutions

 

17

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS

 

Exhibit A

 

Initial Retailers in the Insignia Extended Retailer Network

 

 

 

Exhibit B

 

Equity Sign Costing

 

 

 

Exhibit C

 

Initial Retailers in the Valassis Retailer Network

 

 

 

Exhibit D

 

Sign with Price Costing

 

 

 

Exhibit E

 

Insignia Production

 

 

 

Exhibit F

 

Outstanding Orders Placed Under The Existing Agreements

 

--------------------------------------------------------------------------------


 

Exhibit A
Initial Retailers in the Insignia Extended Retailer Network

 

Division

 

Stores

 

[**

 

]

 

 

--------------------------------------------------------------------------------

** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.

 

A-1

--------------------------------------------------------------------------------


 

Exhibit B

Equity Sign Costing

 

 

 

Monitored /

 

 

 

Program Duration

 

Unmonitored

 

Cost

 

 

 

 

 

 

 

Traditional Signage

 

 

 

 

 

4 week

 

 

 

$

[**]

 

 

 

 

 

 

 

8 week

 

Monitored

 

$

[**]

 

 

 

Unmonitored

 

$

[**]

 

 

 

 

 

 

 

12 week

 

Monitored

 

$

[**]

 

 

 

Unmonitored

 

$

[**]

 

 

 

 

 

 

 

Bookends

 

 

 

 

 

4 week

 

 

 

$

[**]

 

 

 

 

 

 

 

8 week

 

Monitored

 

$

[**]

 

 

 

Unmonitored

 

$

[**]

 

 

 

 

 

 

 

12 week

 

Monitored

 

$

[**]

 

 

 

Unmonitored

 

$

[**]

 

 

Additional Program Costs:

 

·                  Single tear pad

 

·                  Valassis cost (materials and shipping) - $[**]

·                  Insignia cost (labor) - $[**]

 

Equity Sign Third Party Installer Costing:

 

The following pricing is the quoted costs from Mosaic/Impact to install and
de-install (i.e. two visits to the store) Equity Signs at an individual store. 
The pricing is based upon the lower of the time spent at the store or the number
of signs installed and de-installed.

 

·                  30 minute rate (less than 5 signs) - $[**] per store

·                  40 minute rate (6-8 signs) - $[**] per store

·                  50 minute rate (9-10 signs) - $[**] per store

·                  Hourly rate (greater than 10 signs) - $[**] per store

 

If monitoring is required, the following pricing is the quoted costs from
Mosaic/Impact to monitor and maintain the Equity Signs at an individual store
and is charged for each visit to the

 

B-1

--------------------------------------------------------------------------------


 

store.  The pricing is based upon the lower of the time spent at the store or
the number of signs monitored and maintained.

 

·                  30 minute rate (less than 5 signs) - $[**]per store

·                  40 minute rate (6-8 signs) - $[**] per store

·                  50 minute rate (9-10 signs) - $[**] per store

·                  Hourly rate (greater than 10 signs) - $[**] per store

 

--------------------------------------------------------------------------------

** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. confidential treatment has been requested
with respect to this omitted information.

 

B-2

--------------------------------------------------------------------------------


 

Exhibit C

Initial Retailers in the Valassis Retailer Network

 

[**]

 

--------------------------------------------------------------------------------

** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. confidential treatment has been requested
with respect to this omitted information.

 

C-1

--------------------------------------------------------------------------------


 

Exhibit D

Sign with Price Costing

 

A payment of $[**] will be made to Valassis from Insignia for each Sign with
Price sold into Valassis’s Retailer Network, after the effective date of this
agreement, for all of the Retailers in the Valassis Retailer Network.

 

--------------------------------------------------------------------------------

** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. confidential treatment has been requested
with respect to this omitted information.

 

D-1

--------------------------------------------------------------------------------


 

Exhibit E

Insignia Production

 

1.              Insignia will use synthetic substrate for all signs hung in the
frozen or refrigerated sections. Valassis agrees to re-visit using other, more
cost-effective materials if proven to be of equivalent quality to the agreed
upon substrate.

2.              Insignia will use a heavier duty top mount or channel mount
clips for all Equity Signs.  This will be accomplished by a mutually-acceptable
deadline.

 

E-1

--------------------------------------------------------------------------------


 

Exhibit F
Outstanding Orders Placed Under The Existing Agreements

 

P.O. Numbers:

 

6477-12014, 6572-12014, 6586-12014, 6633-12014, 6640-12014, 6648-12014,
6653-12014, 6661-12014

 

6194-22014, 6345-22014, 6477-22014, 6536-22014, 6633-22014, 6647-22014,
6648-22014, 6653-22014, 6661-22014, 6688-22014, 6697-22014, 6714-22014

 

6345-32014, 6536-32014, 6565-32014, 6590-32014, 6629-32014, 6633-32014,
6635-32014, 6642-32014, 6643-32014, 6647-32014, 6650-32014, 6653-32014,
6661-32014, 6689-32014, 6691-32014, 6699-32014, 6700-32014, 6701-32014,
6710-32014, 6726-32014, 6727-32014, 6732-32014

 

6477-42014, 6565-42014, 6572-42014, 6590-42014, 6633-42014, 6649-42014,
6653-42014, 6661-42014, 6689-42014, 6706-42014, 6713-42014

 

6345-52014, 6477-52014, 6653-52014, 6661-52014, 6689-52014, 6706-52014,
6713-52014, 6727-52014, 6734-52014, 6752-52014

 

6345-62014, 6572-62014, 6622-62014, 6648-62014, 6653-62014, 6661-62014,
6698-62014, 6708-62014, 6733-62014, 6734-62014, 6749-62014, 6756-62014,
6758-62014, 6767-62014, 6780-62014

 

6622-72014, 6648-72014, 6661-72014, 6687-72014, 6698-72014, 6708-72014,
6709-72014, 6711-72014, 6751-72014, 6759-72014, 6780-72014, 6782-72014

 

6323-82014, 6477-82014, 6648-82014, 6676-82014, 6687-82014, 6704-82014,
6707-82014, 6709-82014, 6717-82014, 6733-82014, 6759-82014, 6777-82014,
6779-82014, 6780-82014, 6782-82014

 

6323-92014, 6648-92014, 6707-92014, 6717-92014, 6759-92014, 6777-92014,
6780-92014, 6782-92014

 

6695-102014, 6703-102014, 6711-102014, 6717-102014, 6759-102014, 6777-102014,
6780-102014

 

6586-112014, 6638-112014, 6695-112014, 6703-112014, 6711-112014, 6717-112014,
6759-112014, 6780-112014

 

6638-122014, 6639-122014, 6703-122014, 6711-122014, 6759-122014, 6780-122014,
6784-122014

 

6623-132014, 6639-132014, 6696-132014, 6703-132014, 6757-132014, 6780-132014

 

F-1

--------------------------------------------------------------------------------


 

6639-142014, 6696-142014, 6757-142014

 

6639-152014, 6757-152014

 

6650-162014, 6676-162014, 6757-162014, 6783-162014

 

6650-172014, 6702-172014, 6783-172014,

 

6586-182014, 6676-182014, 6702-182014

 

6709-192014, 6733-192014, 6783-192014

 

6704-202014

 

6733-212014

 

6709-222014

 

6586-242014, 6704-242014, 6709-242014

 

6704-262014, 6709-262014

 

F-2

--------------------------------------------------------------------------------